Citation Nr: 1047280	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability. 

2.  Entitlement to service connection for a lumbar spine 
disability


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty July 1962 to June 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which declined to reopen the Veteran's service connection claim 
for a lumbar spine disability.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a lumbar spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO declined to reopen 
the Veteran's claim for service connection for a lumbar spine 
disability; the Veteran did not appeal this determination within 
one year of being notified.

2.  Evidence received since the January 2005 rating decision 
raises a reasonable possibility of substantiating the claim of 
service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The January 2005 RO decision that declined to reopen the 
Veteran's claim for service connection for a lumbar spine 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004). 

2.  New and material evidence sufficient to reopen the claim of 
service connection for a lumbar spine disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a February 2003 rating decision, the RO denied service 
connection for a lumbar spine disability, characterized as 
chronic low back pain.  The Veteran was informed of that decision 
and he did not file a timely appeal.  In August 2004, the Veteran 
filed an application to reopen his claim.  Subsequently, in a 
January 2005 rating decision, the RO declined to reopen a claim 
for a lumbar spine disability.  He was informed of that decision 
and he did not file a timely appeal. A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become final 
by the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  As a timely of the appeal of the 
January 2005 decision was not filed, that decision denying 
service connection is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The claim of entitlement to service connection for lumbar spine 
disability may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen his claim in February 2006.  Under the applicable 
provisions, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment and VA treatment 
records.  In denying the Veteran's service connection claim in 
February 2003, the RO noted that service treatment records were 
negative for any treatment for a spine disability during service 
and there was no evidence that a current spine disability was 
related to service.   Subsequently, the RO declined to reopen the 
claim for a lumbar spine disability in January 2005 finding that 
there were no records showing a disability in service or that a 
current disability was related to service.  

To reopen the claim, the new evidence must relate the Veteran's 
current lumbar spine disability related to service.

Evidence received since the last final decision for the claim of 
service connection for a lumbar spine disability includes medical 
records showing treatment for a current lumbar spine disability 
and two VA medical opinions.  In a June 2007 VA examination 
report, a VA examiner noted that the Veteran's spine disability 
was "at least as likely as not related to his military 
service."  In a subsequent April 2008 addendum report, the same 
examiner indicated that his previous opinion was not that the 
"[V]eteran's claimed back condition was the result of his 
military service.  The opinion was at least as likely as not.  In 
any case, I cannot give any other rationale for my opinion."  

This medical opinion constitutes evidence that is both new and 
material, as it suggests that the Veteran's current lumbar spine 
disability may be related service.  This opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303 (2010).  Accordingly, the claim for 
service connection for a lumbar spine disability is reopened.

Based on the foregoing, the Board concludes that sufficient 
evidence has been submitted to reopen the claim for service 
connection for a lumbar spine disability.  See 38 C.F.R. § 
3.156(a) (2010).  To this extent, the appeal is granted. 


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a lumbar spine 
disability; to that extent only, the appeal is allowed.


REMAND

The Veteran contends that his current lumbar spine disability is 
due to falling from an aircraft wing during service.  He contends 
that he was seen in the emergency room at Canute Air Force Base 
in December 1962 or January 1963.  While service treatment 
records are in the claims folder, records pertaining to this 
emergency room treatment are not in the claims folder.  
Additionally, although the Veteran's representative has requested 
on several occasions that these records be obtained, there is no 
indication that any attempts have been made to obtain them.  
Because VA is on notice that there are records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claims, these records are relevant and 
must be obtained and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).

As noted above, the April 2008 VA addendum report served to 
clarify the opinion cited in the June 2007 examination report.  
In noting that it was at least as likely as not that the 
Veteran's spine was related to his military service, the examiner 
relied on the Veteran's own statement and the service treatment 
records showing a history of a fall in August 1965 involving the 
shoulder area.  He added that "the [V]eteran's statement of fall 
from an aircraft while working is almost the same which has been 
noted. . ."  The examiner indicated that he could not give any 
other rationale for his opinion.  Review of the claims folder 
reveals that in August 1965 the Veteran fell while playing 
basketball.  He complained of left shoulder pain and was unable 
to lift the shoulder without pain.  There is no indication of 
complaints or findings related to the lower back in August 1965 
or at any other time during service.  Notably, the examination 
report and report of medical history at service discharge noted a 
trick shoulder but was silent as to a lower spine problem.  

The Board, therefore, finds that the June 2007/April 2008 VA 
opinions are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate).  
The VA examiner was unable to substantiate his opinion which was 
not congruent with the evidence of record.  There is evidence 
that the Veteran injured his left shoulder in service which is a 
separate and distinct incident from the claimed lumbar spine 
incident (falling from an aircraft wing).  Furthermore, the 
Veteran is competent to report that he fell from an aircraft 
wing.  However, he is not competent to relate a current back 
disability to this in-service fall as such requires medical 
training and expertise.  Therefore, on remand, the Veteran should 
be afforded a new examination addressing the etiology his current 
lumbar spine disability based on the evidence of record, to 
include any additional records received on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Contact the National Personnel Records 
Center (NPRC) to obtain the Veteran's 
hospital records from Canute Air Force 
Base in December 1962 or January 1963.  
All efforts to obtain these records should 
be documented in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of his 
current lumbar spine disability, including 
specifically, an assessment as to whether 
it is etiologically related to service.  
The claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current lumbar 
spine disability is causally or 
etiologically related to the Veteran's 
period of active service, including the 
Veteran's reports of falling from an 
aircraft wing.  

The examiner should provide a rationale for 
the opinion provided and reconcile his/her 
opinion with any contradictory evidence of 
record.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he/she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be 
made without resorting to speculation.

3.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	Then, after ensuring any other necessary 
development has been completed, the RO 
should readjudicate the Veteran's claim.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


